          Case 3:20-mj-00760-RMS Document 1 Filed 09/03/20 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

                                                   :
IN RE GRAND JURY SUBPOENA                          :           Misc. No. 3:20 M
N-19-2-240 / #1276 - #1278                         :
                                                   :           September 2, 2020


                          APPLICATION FOR NON-DISCLOSURE ORDER

       The United States respectfully submits this application, pursuant to 18 U.S.C. § 2705(b),

for an order providing that each provider identified below (“Provider”) may not notify any

person (including the subscribers or customers of the account(s) listed in the subpoena) of the

existence of the grand jury subpoena(s) identified below until September 2, 2021, absent

further order from the Court:

       Provider                                Subpoena
       Google LLC                              N-19-2-240 / #1276
       Microsoft Corp.                         N-19-2-240 / #1277
       IDrive Inc.                             N-19-2-240 / #1278


       Each Provider identified above is a provider of an electronic communications service, as

defined in 18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C.

§ 2711(2). Each subpoena, made available for the Court’s inspection but not part of this

application, requires the corresponding Provider to disclose certain records and information to

the United States pursuant to 18 U.S.C. § 2703(c)(2).

       Because the government is not required to provide notice of the subpoenas, see 18 U.S.C.

§2703(c)(3), the government may apply for an order under 18 U.S.C. § 2705(b) “commanding a

provider of electronic communications service or remote computing service . . . , for such period

as the court deems appropriate, not to notify any other person of the existence” thereof. The

order shall issue if the Court “determines that there is reason to believe that notification of the

existence” of the subpoena would result in one of several enumerated harms, including
          Case 3:20-mj-00760-RMS Document 1 Filed 09/03/20 Page 2 of 3



“flight from prosecution; destruction of or tampering with evidence; . . . or otherwise seriously

jeopardizing an investigation.”

       In this case, a non-disclosure order is appropriate because each subpoena relates to an

ongoing investigation concerning unauthorized access to a protected computer in violation of,

inter alia¸18 U.S.C. § 1030, which is neither public nor known to all of the subjects of the

investigation. Accordingly, disclosure of the subpoena(s) would likely alert the subjects of the

investigation to the existence of the investigation.

       Given the nature of this investigation, much of the evidence likely exists in electronic

form. If alerted to the existence of the investigation, the subjects of the investigation could easily

destroy or tamper with that evidence, whether stored by a third-party service provider or on

personal computers, mobile phones, or other electronic devices. Accordingly, there is reason to

believe that notification of the existence of the subpoena(s) will seriously jeopardize the

investigation, including by giving subjects of the investigation an opportunity to flee, destroy or

tamper with evidence, and change patterns of behavior.

       WHEREFORE, the United States respectfully requests that the Court grant the attached

Order(s) directing each Provider not to disclose the existence or contents of the subpoena(s) until

September 2, 2021, absent further order from the Court, except that each Provider may

disclose the subpoena to an attorney for the purpose of receiving legal advice.

       The United States further requests, in accordance with Local Rule 57 of the Local Rules

of Criminal Procedure, that the Court order that this application and any resulting order be sealed

until September 2, 2021, absent further order from the Court. As explained above, these

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation. Accordingly, sealing is warranted because the presumption of




                                                  2
             Case 3:20-mj-00760-RMS Document 1 Filed 09/03/20 Page 3 of 3



access to these investigative documents is outweighed by these countervailing factors in favor of

sealing. Moreover, even if a higher standard for sealing applied, sealing these documents is

essential to preserve the compelling interests set forth above and narrowly tailored to serve those

interests.



                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY



                                              EDWARD CHANG
                                              ASSISTANT U.S. ATTORNEY
                                              Federal Bar No. ct26472
                                              157 Church Street, 25th Floor
                                              New Haven, CT 06510




                                                 3
